John C. Marbach, J.
This purports to he an article 78 proceeding instituted by four named individual petitioners on their own behalf and “ on behalf of all others similarly situated ”. It appears that over 400 striking teachers have been penalized by deductions of pay made as a result of an alleged strike. The Superintendent of Schools made separate determinations with respect to the individuals involved. Only one person, a Linda Richardson, filed a protest authorized by section 210 (subd. 2, par. [h]) of the Civil Service Law.
This is not an appropriate “class action ”. Although the teachers have a common complaint, there was an individual review, and the respondents’ determination was made on the basis of the individual acts (see Gledhill v. Best & Co., 33 A D 2d 541).
The article 78 proceeding is not in any event available to those teachers who did not file a protest within the 20 days from the service of the notice of determination. The only person who filed an objection is not an individual petitioner.
Even if it be assumed that all of the members of the class were properly before this court in a timely proceeding, there is no showing that the respondents have acted in arbitrary or unreasonable manner in their determinations.
The proceeding is dismissed.